internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-132026-01 cc psi b5 date industry director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer project city state_agency a b c d e f issue whether taxpayer’s requested relief under sec_7805 of the internal_revenue_code should be granted and tam date tam be applied without retroactive effect conclusion tam-132026-01 taxpayer’s requested sec_7805 relief for land preparation and construction loan costs in the tam is denied advice in the tam as it relates to local impact fees is suspended pending consideration of the local impact fee issue in two internal_revenue_service initiatives consequently we decline to rule on taxpayer’s sec_7805 request as it relates to local impact fees facts taxpayer is a state limited_partnership that was formed for the sole purpose of constructing owning and operating the project a low-income_housing project in city consisting of a buildings with a total of b units in c taxpayer received a carryover allocation from the agency in the amount of dollar_figured in low-income_housing credits under sec_42 in e taxpayer received a second carryover allocation in the amount of dollar_figuref taxpayer included local impact fees and certain land preparation and construction loan costs in the buildings’ eligible bases under sec_42 technical_advice was requested on whether these costs were includable in eligible_basis for the low-income_housing_credit the tam concludes that- a cost incurred in the construction of a low-income_housing building is includable in eligible_basis under sec_42 if the cost is included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building with respect to specific local impact fees and land preparation construction loan costs considered the tam concludes that- local impact fees incurred by the taxpayer to develop the project constitute intangible_property to the taxpayer the local impact fees incurred by the taxpayer to develop the property do not constitute depreciable_property to the taxpayer because the fees are intangible_property that do not have determinable useful lives accordingly the fees are not includable in the project’s eligible_basis under sec_42 for the cost of a land preparation to be includable in the project’s eligible_basis under sec_42 the cost must be for property of a character subject_to the allowance for depreciation under sec_168 the cost of a land preparation is a depreciable_property if the land preparation is so closely associated with a particular depreciable asset that the land preparation will be retired abandoned or replaced contemporaneously with that tam-132026-01 depreciable asset whether the land preparation will be retired abandoned or replaced contemporaneously with the depreciable asset is a question of fact if it is determined upon further factual development that a land preparation cost is depreciable such cost may be included in eligible_basis if it is also determined as part of the adjusted_basis of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential rental units in the building and taxpayer’s third-party costs and fees incurred in obtaining a construction loan are capitalized and amortized over the life of the loan the taxpayer’s construction loan intangible is not subject_to sec_168 and therefore not includable in the project’s eligible_basis sec_263a requires the amortization deductions relating to the construction loan intangible be capitalized to the produced property during the construction_period the deductions must be reasonably allocated to all property produced to the extent the amortization deductions are allocable under sec_263a to the adjusted bases of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential units in the building the amortization deductions are includable in the project’s eligible_basis under sec_42 taxpayer has requested that relief under sec_7805 be extended to it and that the tam be applied without retroactive effect taxpayer asserts that it should be granted sec_7805 relief because it relied upon agency’s award of credits pursuant to sec_42 that included the costs at issue taxpayer states that it and its partners relied on the agency’s credit allocation based upon an analysis of the financial feasibility of the project to proceed with development and investment in the project taxpayer states that it followed the past practices of the developer and others in the industry in treating the costs which treatment was certified by an international accounting firm retroactive application the tam would cause irreparable damage and jeopardize the viability of the project in addition taxpayer alleges that the conclusions in the tam are the equivalent of regulatory rules and because rules issued under the rule-making procedures normally apply prospectively the tam should also be prospective law and analysis sec_7805 provides an administrative procedure for prescribing the extent to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect tam-132026-01 section dollar_figure of revproc_2001_2 2001_1_irb_79 permits a sec_7805 request on a technical_advice_memorandum subsequent to its issuance a request to limit the retroactive effect of a technical_advice_memorandum must explain the reasons and arguments in support of the relief sought and include a discussion of the five items enumerated in dollar_figure of revproc_2001_2 as they relate to the taxpayer’s situation section of revproc_2001_2 pincite these five items are the conditions for nonretroactive application of a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum taxpayer contends that each state housing_credit_agency determines what costs are includable in eligible_basis when determining the financial feasibility of a project under sec_42 consequently taxpayer concludes that once the agency has verified and accepted taxpayer’s costs the service is bound by the agency’s determination sec_42 provides in part that the housing_credit_dollar_amount allocated to a project shall not exceed the amount the housing_credit_agency determines is necessary for the financial feasibility of the project and its viability as a qualified_low-income_housing_project through the credit_period a state housing_credit agency’s responsibility under sec_42 to determine the financial feasibility and viability of a project in no way abrogates the service’s authority and responsibility to administer the low-income_housing tax_credit and its various provisions taxpayer asserts that the conclusions in the tam are equivalent to interpretative rules and in keeping with the procedures on rule-making the tam should be applied prospectively technical_advice is advice or guidance furnished upon request in response to any technical or procedural question that develops during any proceeding such as the examination of a taxpayer’s return on the interpretation and proper application of the tax law tax_treaties or regulations revenue rulings notices or other precedents published by the national_office to a specific set of facts technical_advice helps service personnel close cases and also helps establish and maintain consistent holdings throughout the service sec_2 of revproc_2001_2 i r b pincite the tam is not to be used for precedential purposes in other cases under sec_6110 the position of the service is not established by a technical_advice_memorandum rather it is restricted to those interpretations that have been adopted as position of the service by publication in the internal_revenue_bulletin chief counsel’s directive manual also see i r b introduction in the present case taxpayer did not rely on any income_tax regulation revenue_ruling notice or revenue_procedure explicitly addressing whether the costs under the facts presented in the tam are includable in eligible_basis under sec_42 taxpayer did not rely on a previously issued private_letter_ruling or technical_advice_memorandum covering the issues which might form a basis for sec_7805 relief see of revproc_2001_2 2001_1_irb_79 taxpayer relied on its own interpretation of the law in determining its eligible_basis a taxpayer’s erroneous interpretation of the law is not a basis for relief under sec_7805 tam-132026-01 accordingly taxpayer’s arguments do not support nonretroactive application of the tam under sec_7805 for land preparation and construction loan costs whether local impact fees are includable in the eligible_basis of a low-income_housing project under sec_42 is an issue under consideration in two service initiatives a business plan guidance project and an industry_issue_resolution_program accordingly we are suspending the conclusion in the tam and decline to consider sec_7805 relief on this issue at this time caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
